Case 2:20-cv-00368-JLB-MRM Document 14 Filed 09/15/20 Page 1 of 1 PageID 38




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID POSCHMANN

             Plaintiff,

v.                                          Case No.: 2:20-cv-00368-JLB-MRM

CHOKOLOSKEE ISLAND PARK, LLC

             Defendant.
                                        /

               FINAL ORDER OF DISMISSAL WITH PREJUDICE

      In response to this Court’s order of dismissal, (Doc. 12), the parties timely seek

approval of a Consent Decree, (Doc. 13-1), under which Defendant agrees to improve

accessibility of its website according to Title III of the Americans with Disabilities

Act. 42 U.S.C. §§ 12181–12189. After careful consideration, it is ORDERED:

      1.     The Consent Decree is APPROVED.

      2.     Plaintiff’s claims are DISMISSED WITH PREJUDICE consistent with

the Consent Decree, which is attached and incorporated in this Order. (Ex. A.)

      3.     The Court will retain jurisdiction solely for purposes of enforcing the

parties’ settlement according to the terms of the Consent Decree.

      ORDERED in Fort Myers, Florida on September 15, 2020.
